Citation Nr: 1218464	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-19 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a shrapnel wound to the right anterior thigh, muscle group XIV, to include a scar.

2.  Entitlement to service connection for a left arm fracture secondary to residuals of a shrapnel wound to the right anterior thigh, muscle group XIV, to include a scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from August 1942 to December 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In pertinent part of the September 2007 decision, the RO denied service connection for a fracture of the left arm secondary to residuals of a shrapnel wound of the right anterior thigh, muscle group XIV.  Also by way of the September 2007 rating decision the RO denied an increased rating for his residuals of a shrapnel wound of the right anterior thigh, muscle group XIV.  [The September 2007 rating decision characterized the issue incorrectly and stated that the issue was for a rating in excess of 10 percent.  Therefore, in order to correct this mistake, the RO issued a November 2007 rating decision that correctly stated that the Veteran's disability rating was 20 percent.]  

The Veteran testified at the RO before a Decision Review Officer in December 2008.  

During the course of the appeal, in February 2009, the RO issued a rating decision that granted the Veteran an increased rating of 30 percent for the shell fragment wound residuals, effective October 12, 2006, the date of the Veteran's claim for increase.  Inasmuch as a rating higher than 30 percent for the residuals of shrapnel wound of the right anterior thigh, muscle group XIV is available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for a higher rating, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In November 2010 the Board remanded the issues on appeal for further development.  

In comments on a December 2010 consent to release information Form 21-4142, the Veteran stated that in July 2010 he fell as a result of his service-connected residuals of a shrapnel wound to the right anterior thigh, and fractured his left cheek in four places.  The fall resulted in hospitalization and surgery.  The issue of entitlement to service connection for a fracture of the left cheek secondary to residuals of a shrapnel wound to the right anterior thigh, muscle group XIV, to include a scar has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  While the Board does not have jurisdiction over this issue, it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2010 the Board remanded the issues on appeal for further development.  The Board finds that another remand is warranted at this time. 

In November 2010, the Board remanded the issue of entitlement to an increased rating for residuals of a shrapnel wound of the right anterior thigh, muscle group XIV for a new VA examination since the Veteran contended that the service-connected residuals also included neurological manifestations warranting an additional or higher rating.  The medical evidence of record did not clearly indicate whether neurological manifestations were related to the shell fragment wound residuals or to another non service-connected cause (such as a back disorder or residuals of a motor vehicle accident).  The Board also remanded the issue of entitlement to service connection a left arm fracture secondary to residuals of a shrapnel wound to the right anterior thigh.  The Veteran had asserted that his March 2003 fall was the result of additional residuals of his shrapnel wound (instability, numbness and paresthesia of the right anterior thigh) and there were competing medical opinions on file as to whether or not these neurological symptoms are related to the service-connected right leg shrapnel wound.  

The Veteran was afforded a new VA examination in June 2011.  However, the Board finds that the June 2011 VA examiner failed to determine the nature and severity of all residuals associated with his shrapnel wound of the right anterior thigh; specifically, any associated nerve problems.  Moreover, since there was no discussion about any nerve problems, it could not be determined whether the Veteran's fall that resulted in the left broken arm was secondary to his service-connected residuals of a shrapnel wound of the right anterior thigh, muscle group XIV.

In February 2012 the AMC recognized that the June 2011 examination report did not provide all the information necessary to comply with the requests in the November 2010 Board remand.  The AMC scheduled the Veteran for a new VA examination.  In March 2012, however, the Veteran stated that he would not go to any new VA examinations because of his age and the distance to the VA Medical Center.  Thus, the AMC issued a Supplemental Statement of the Case (SSOC) in April 2012 and sent the case back to the Board for adjudication.  

Now, in May 2012, the Veteran has sent a letter to the VA indicating that he has found transportation to the VA Medical Center so that he can make it to a VA examination and thus, would like to be rescheduled for a VA examination.  VA will once again afford the Veteran the opportunity for a VA examination; however, the Board must point out that failure to report for any scheduled examination may result in the denial of a claim for increase. See 38 C.F.R. § 3.655.

Therefore, the RO/AMC should afford the Veteran a new VA examination to determine not only the nature and severity of his residuals of a shrapnel wound to the right anterior thigh, muscle group XIV, to include a scar, but also the nature and etiology of the Veteran's left arm fracture, which the Veteran claims is secondary to his service-connected right lower extremity disorder.

Prior to any VA examination, attempts should be made to obtain copies of any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ should schedule the Veteran for a VA examination to: (A) ascertain the nature and severity of all residuals of the shrapnel wound of the right anterior thigh, muscle group XIV and/or XV, to include any neurological problems that may be associated with the right leg; and (B) arrive at an opinion as to the likelihood that the Veteran suffers from left arm fracture residuals due to a fall caused by his service-connected disability involving the right lower extremity.  The entire claims file must be made available to the examiner, including this Remand and a copy of the November 2010 Remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should discuss the following questions:

A) Identify the nature and severity of any residuals the Veteran is currently experiencing as a result of his shrapnel wound of the right anterior thigh, muscle group XIV and/or XV.  

Any such discussion must include a discussion of the nature and etiology of any nerve problems of the right leg.  All appropriate tests (i.e. nerve conduction study and/or EMG) should be performed.

B) Identify the nature of any residuals of a left arm fracture.

C) Provide an opinion as to whether it is at least likely as not (greater than 50 percent) that the Veteran suffers from current left arm fracture residuals due to a fall caused by his service-connected disability involving the right lower extremity. 

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

2.  The AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

